Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/23/22.
The examiner notes, specific to claims 10-15, neither the specification directed to the elected invention, nor the corresponding drawings, incorporates “a first rolling member rotatably mounted to the first support arm; a second rolling member rotatably mounted to the second support arm.” As such, the examiner finds it appropriate to withdraw the incorporating claims from the examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first modular roller device is operably coupled to the second modular roller device”, as provided in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamill et al. (US 4,666,169).
In re claim 1, Hamill discloses a frame constructed of at least one formed rod (42a), the frame comprising: at least one extending section (fig. 2); and opposing first and second support arms (26) coupled to the at least one extending section; a first rolling member (24, rear) rotatably mounted to the first support arm; and a second rolling member (24, front) rotatably mounted to the second support arm; wherein the 
In re claim 2, Hamill discloses at least one secondary extending section (42b).
In re claim 3, Hamill discloses the at least one extending section is a longitudinally extending section and is generally perpendicular to at least one of the first and second support arms (fig. 2).
	In re claim 5, Hamill discloses the frame comprises at least two extending sections (fig. 2).
	In re claim 6, Hamill discloses a fastening member (50) coupling the at least two extending sections together.
	In re claim 7, Hamill discloses the fastening member is permanently affixed to the at least two extending sections (the screw can be used to permanently fasten the two extending sections together).
	In re claim 8, Hamill discloses the at least two extending sections are positioned in a spaced relation to each other (fig. 2).
	In re claim 9, the apparatus of Hamill discloses a first rolling member and second rolling member each include:  an upper portion adapted for being rollingly engaged by an object located above the modular roller device; and a lower portion adapted for rollingly engaging a base surface located below the modular roller device (the examiner notes the breadth of the term “adapted for” and finds that the wheels of Moats can be rolled from either an upper side or a lower side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamill (US 4,666,169), as applied above.
In re claim 16, Hamill teaches a first modular roller device comprising: a first frame including at least one first extending section, and at least one first support arm projecting from the at least one first extending section; and  at least two generally parallel first rolling members coupled to the first frame (fig. 1-3);
Hamill doesn’t explicitly teach a second roller device. The examiner, however, takes official notice that it is well known and conventional for roller skates to generally be worn in pairs and as such it would be obvious to incorporate a second modular roller device comprising: a second frame including at least one second extending section, and at least one second support arm projecting from the at least one second extending section; and at least two generally parallel second rolling members coupled to the second frame; wherein the first modular roller device and the second modular roller device are arranged in a spaced relationship (the examiner takes official notice that two roller skates inherently are used in space relationship to each other – one on each foot).

	In re claim 18, Hamill teaches the first modular roller device is operably coupled to the second modular roller device (inherent, when 2 roller skates are worn by a user, as is customary. They are operably coupled in as much they are used in conjunction with each other to roller skate. The examiner notes that the term “operably coupled” is extremely broad and is read as such).
	In re claim 19, Hamill teaches at least one of the first modular roller device and the second modular roller device comprise a fastening member (50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614